 
EXHIBIT 10.7
 
 
EXECUTION VERSION
 

 
 
 
 
 
 
 
 
 
 
 
 
 
TRANSITION SERVICES AGREEMENT
 
by and among
 
WMI HOLDINGS CORP.
 
and
 
WMI LIQUIDATING TRUST
 
Dated as of March 22, 2012
 

 
 

--------------------------------------------------------------------------------

 

TRANSITION SERVICES AGREEMENT
 
This TRANSITION SERVICES AGREEMENT (this “Agreement”), dated as of March 22,
2012 (the “Effective Date”), by and between WMI Holdings Corp., a Washington
corporation (“Reorg. WMI”), and WMI Liquidating Trust, a Delaware liquidating
trust qualified under the Internal Revenue Code of 1986, as amended and the
regulations promulgated thereunder (the “Liquidating Trust”).  Reorg. WMI and
the Liquidating Trust shall be collectively referred to herein as the “Parties,”
and each individually as a “Party”.
 
ARTICLE I
DEFINITIONS
 
Section 1.1. Definitions.  For the purposes of this Agreement, the following
terms shall have the meanings given to them in this Article I:
 
“Affiliate” means, with respect to any specified Person, any other Person that,
directly or indirectly, controls, is controlled by, or is under common control
with such Person, including without limitation any general partner, managing
member, officer or director of such Person or any investment fund now or
hereafter existing that is controlled by one or more general partners or
managing members of, or shares the same management company with, such
Person.  The terms “controls,” “controlled” and “common control with” mean the
ability, by ownership of voting securities, contract, agreement or otherwise,
directly or indirectly, to direct the managerial and operating policies of a
Person.
 
“Governmental Entity” means any government or governmental or regulatory body
thereof, or political subdivision thereof, whether foreign, federal, state, or
local, or any agency, instrumentality or authority thereof, or any court or
arbitrator (public or private).
 
“Person” means any individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Entity or other entity.
 
“Service Provider” means, (i) with respect to the Liquidating Trust Services,
the Liquidating Trust, the trustees or employees and officers of the Liquidating
Trust, and any of their authorized representatives, and (ii) with respect to the
Reorg. WMI Services, Reorg. WMI and its employees, officers and any of their
authorized representatives.
 
“Service Recipient” means (i) with respect to the Liquidating Trust Services,
Reorg. WMI (and its Affiliates), and (ii) with respect to the Reorg. WMI
Services, the Liquidating Trust (and its Affiliates).
 

 
 

--------------------------------------------------------------------------------

 



 
ARTICLE II
SERVICES
 
Section 2.1. Services to be Provided.
 
(a) Subject to Section 2.1(c), the Liquidating Trust shall provide, or shall
cause its Affiliates or third parties to provide, to Reorg. WMI the services set
forth on each of Schedule A and Schedule E (collectively, the “Liquidating Trust
Services”).
 
(b) Subject to Section 2.1(c), Reorg. WMI shall provide, or shall cause its
Affiliates or third parties to provide, to the Liquidating Trust the services
set forth on Schedule B (the “Reorg. WMI Services” and, together with the
Liquidating Trust Services, the “Services”).
 
(c) The Service Provider may engage a third party to provide Services provided
the Service Provider obtains the prior consent of the Service Recipient, such
consent not to be unreasonably delayed, conditioned and withheld.
 
Section 2.2. Services to be Excluded.
 
(a) Unless and until requested by Reorg. WMI as contemplated by Section 2.2(b)
hereof, the Liquidating Trust shall not provide, or shall not cause its
Affiliates or third parties to provide, to Reorg. WMI the services set forth on
Schedule C (the “Excluded Liquidating Trust Services”).  For the avoidance of
doubt, the omission of one or more services from inclusion on Schedule C shall
not be, and shall not be deemed to be, a service to be provided by a Service
Provider to a Service Recipient unless and until any such service becomes a
“Liquidating Trust Service” or “Reorg. WMI Service”, as the case may be, in
accordance with the terms of this Agreement.
 
(b) The Liquidating Trust Service Recipient may request certain Excluded
Liquidating Trust Services or other services it may identify, in writing, in
each case on mutually agreeable terms and conditions, specified before any
Excluded Liquidating Trust Services are so provided.
 
Section 2.3. Service Standards; Level of Service.
 
(a) The Service Provider shall provide the Services to the Service Recipient in
a commercially reasonable manner and with at least the same degree of care,
skill and diligence with which the Service Provider performs or would perform
similar services for itself (collectively, the “Service Standards”).
 
(b) The parties acknowledge that the Liquidating Trust and Reorg. WMI are,
respectively, making employees available hereunder subject to the Maximum Hours
Allocation set forth on Schedule D and Schedule F.  The parties acknowledge that
there can be no assurance that the Maximum Hours Allocation will provide
sufficient time for the Service Provider to complete a particular Service
contemplated hereunder.  As a result, the parties agree that it shall
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
not constitute a breach of this Agreement if a Service is not completed if doing
so would result in the relevant Service Provider exceeding its Maximum Hours
Allocation.  In connection with the foregoing, the Service Provider and the
Service Recipient may agree from time to time to temporarily increase any
applicable Maximum Hours Allocation.
 
(c) Subject to Section 2.3(b), to the extent the Service Provider fails to
provide any of the Services in accordance with Schedule A or Schedule B, as
applicable, and is unable to cure such failure within a twenty (20) day period
(or such shorter period of time as the circumstances may reasonably require)
after written notice thereof from the Service Recipient, then the Service
Recipient shall be entitled to hire a third party to provide such Services.  The
Service Provider shall reimburse the Service Recipient for the difference of (i)
the fees charged by such third party for such Services, and (ii) the fees that
would have been charged by the Service Provider for such Services consistent
with past practices hereunder.  The Service Provider will not invoice the
Service Recipient for any Services not provided by the Service Provider.  The
right of the Service Recipient to engage a third party and to receive
reimbursement from the Service Provider under this subsection does not limit or
otherwise impair the ability of the Service Recipient to exercise any other
rights or remedies in respect of a failure by the Service Provider to provide
the Services in accordance with the terms of this Agreement.
 
Section 2.4. Personnel; Subcontracting.
 
(a) The Service Provider will retain and employ a staff (including, subject to
Section 2.1(c), by use of third parties) with the experience, skill, diligence,
availability and expertise necessary to perform the Services in accordance with
the Service Standards.  The Service Provider and its personnel, as the case may
be, shall be under no obligation to provide Services in excess of the “Maximum
Hours Allocation” set forth on Schedule D and Schedule F. Subject to Section
2.1(c), the Service Provider shall have sole discretion over the selection of
such staff; provided, however, that in the case of the Liquidating Trust
Services (other than Excluded Liquidating Trust Services), Charles Edward Smith
and Doreen Logan shall be available to Reorg. WMI on a non-exclusive, reasonable
basis, so long as he or she, as the case may be, continues to be an employee of
the Liquidating Trust.  The Service Provider will maintain the assets and other
resources (including, subject to Section 2.1(c), by retention of third parties)
necessary to perform the Services in accordance with the Service Standards.
 
(b) Except as provided in Section 2.4(a) above, the Service Provider may, upon
the Service Recipient’s consent, engage, or cause one of its Affiliates to
engage, one or more parties (including Affiliates of the Service Provider and,
subject to Section 2.1(c), third parties) to provide some or all of the
Services.  In the event the Service Provider or its Affiliates so engage any
such parties, the Service Provider shall remain responsible for ensuring
adherence to the Service Standards in the performance of the Services and
compliance by such parties with the applicable terms of this Agreement.
 
Section 2.5. Cooperation.
 
(a) The Service Recipient will share information and otherwise cooperate to the
extent necessary to facilitate the provision of Services pursuant to this
Agreement.  The
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
Parties will cooperate in a commercially reasonable manner in order that the
obligations of the Service Provider hereunder will be promptly discharged.  Each
Party shall, at all reasonable times under the circumstances, make available to
the other Parties properly authorized personnel for the purpose of consultation
and decision regarding the provision of the Services pursuant to this Agreement.
 
(b) The Service Recipient shall follow the policies, procedures and practices of
the Service Provider and its Affiliates, if any, applicable to the Services that
are in effect as of the Effective Date, as may be modified or supplemented from
time to time subject to Section 2.6, so long as the Service Provider has
provided the Service Recipient with notice (in writing, where available) of such
policies, procedures and practices.
 
(c) A failure of the Service Recipient to act in accordance with this Section
2.5 that prevents the Service Provider or its Affiliates or third parties from
providing a material Service hereunder shall relieve the Service Provider of its
obligation to provide such Service until such time as the failure has been
cured; provided, that the Service Provider has previously notified the Service
Recipient in writing of such failure.
 
Section 2.6. Certain Changes.  Unless otherwise required by this Agreement, the
Service Provider may change (a) its policies and procedures, (b) any Affiliates
and/or third parties that provide any Services, or (c) the location (except
location of office space and support services related thereto) from which any
Service is provided at any time; provided that the Service Provider shall remain
responsible for the performance of the Services in accordance with this
Agreement.  The Service Provider shall provide the Service Recipient with
written notice of any changes described in the prior sentence.  Any such notice
shall be provided to the Service Recipient as soon as practicable prior to the
effectiveness of such change or, if prior notice of such change is not
practicable, as soon as practicable after the effectiveness of such change.  The
Service Provider shall work with the Service Recipient in good faith to minimize
any negative impact that any change in the policies, procedures and practices of
the Service Provider and its Affiliates may have on the ability of the Service
Recipient to use the Services.
 
Section 2.7. Representations and Warranties.  Each Party represents and warrants
to the other Party that, to its knowledge, its execution, delivery and
performance of this Agreement will not infringe or misappropriate any
intellectual property right of any third party.
 

 
4

--------------------------------------------------------------------------------

 



 
ARTICLE III
LIMITATIONS
 
Section 3.1. General Limitations.
 
(a) Except as provided in Section 2.4(a), in no event shall the Service Provider
be obligated to maintain the employment of any specific employee or acquire any
specific additional equipment or software, unless the Service Recipient agrees
to bear their allocated portion of any associated costs; provided that the
Service Provider shall remain responsible for the performance of the Services in
accordance with this Agreement.
 
(b) The Service Provider shall not be obligated to provide, or cause to be
provided, any Service to the extent that the provision of such Service would
require the Service Provider, any of its Affiliates or any of their respective
officers, directors, employees, agents or representatives to violate any
applicable federal, state, local or foreign law, statute, code, ordinance, rule
or regulation (“Law”).
 
Section 3.2. Third Party Consents and Limitations.
 
(a) The Service Provider shall obtain, with the cooperation of the Service
Recipient as reasonably requested by the Service Provider, such third party
consents as are necessary for the provision of the Services.  To the extent
practicable, such consents shall be obtained prior to the Effective Date.  The
costs, if any, associated with obtaining any required third party consents shall
be borne by the Service Recipient.
 
(b) The Service Recipient acknowledges and agrees that the Services provided by
the Service Provider and its Affiliates through third parties or using third
party intellectual property are subject to the terms and conditions of any
applicable agreements between the Service Provider or its Affiliates and such
third parties.
 
Section 3.3. Force Majeure.  In the event that the Service Provider is wholly or
partially prevented from, or delayed in, providing one or more Services, or one
or more Services are interrupted or suspended, by reason of events beyond the
Service Provider’s reasonable control (including acts of God, fire, explosion,
accident, floods, embargoes, epidemics, war, acts of terrorism, nuclear
disaster, labor strikes, civil unrest and/or riots) (each, a “Force Majeure
Event”), the Service Provider shall not be obligated to deliver the affected
Services during such period, and the Service Recipient shall not be obligated to
pay for any Services not delivered.
 
ARTICLE IV
PAYMENT
 
Section 4.1. Fees.  The Service Recipient shall pay to the Service Provider an
amount equal to the Service Recipient’s pro rata share of the direct
out-of-pocket costs and expenses reasonably incurred by the Service Provider in
connection with, and directly related to, the performance of the Services
hereunder.
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
 
(i) For work performed by any employee of the Service Provider or its Affiliates
in connection with, and directly related to, the performance of the Services,
the direct cost incurred by the Service Provider shall be calculated based on
the Service Provider’s actual number of hours such employee spent performing the
Services for the applicable period, up to the each employee’s maximum hours
allocation (“Maximum Hours Allocation” – subject to adjustment as contemplated
by Section 2.3(b)), multiplied by the Applicable Hourly Rate, plus the pro rata
share of such employee’s overhead expenses.  The “Applicable Hourly Rate” for
each employee is set forth on Schedule D (in the case of Liquidating Trust) and
Schedule F (in the case of Reorg. WMI) and shall be equal to (A) such employee’s
aggregate compensation (which includes annual base salary, target bonus, if any,
and benefits), divided by (B) the number of hours associated with such
employee’s terms of employment.  For purposes of this Agreement, “full-time
employment” assumes an employee works 2,080 hours annually.  The Service
Provider shall provide a general description of tasks performed during hours
such employee spent performing the Services.  The Applicable Hourly Rate and
Maximum Hours Allocation are set forth on Schedule D (in the case of Liquidating
Trust) and Schedule F (in the case of Reorg. WMI).  An illustrative example of
the form of monthly invoice to be submitted periodically to Reorg. WMI is
appended to this Agreement on Schedule G.
 
(ii) For office space, use of the office systems infrastructure, use of
technology support and administrative support, Reorg. WMI as Service Recipient
will pay a monthly fee representing the Reorg. WMI share of the overhead
expenses, as outlined in Schedule E (the “Monthly Overhead Expense”).
 
Section 4.2. Retainer.  In order to assure the Liquidating Trust of its ability
to act as a “Service Provider” under this Agreement, Reorg. WMI, in its capacity
as a “Service Recipient” will promptly remit to the Liquidating Trust an initial
retainer of $50,000.00 (the “Retainer”).  The Retainer will be applied against
the Liquidating Trust’s fees and charges under this Agreement.  If any amount
remaining in the Retainer exceeds the outstanding balance for fees and expenses
for services to be paid by Reorg. WMI at the time this Agreement is terminated,
the Liquidating Trust will refund the unused portion thereof.  To the extent the
Liquidating Trust’s aggregate charges have reduced, or are about to exhaust, the
Retainer, at the Liquidating Trust’s request, Reorg. WMI will promptly remit an
additional Retainer in the amount set forth above, or as the Liquidating Trust
may otherwise consider reasonably necessary.
 
Section 4.3. Billing and Payment Terms.  The Service Provider shall invoice the
Service Recipient monthly for the Services that the Service Provider provides
during the term of this Agreement and shall provide the Service Recipient with a
reasonably detailed written invoice.  The Service Recipient shall pay all
invoices in full within thirty (30) days of receipt except to the extent that
any invoice is being contested in good faith by the Service Recipient.  Any late
payment of an amount that is required to be paid under this Agreement shall bear
simple interest from and including the date such payment is due under this
provision until, but excluding, the date of payment, at a rate per annum equal
to the rate announced by Citibank, N.A. as its “Base Rate”, plus two percent
(2%).
 

 
6

--------------------------------------------------------------------------------

 

Section 4.4. Sales Taxes.  All consideration under this Agreement is exclusive
of any sales, transfer, value-added, goods or services tax or similar gross
receipts based tax (excluding all other taxes including taxes based upon or
calculated by reference to income, receipts or capital) imposed against or on
the Services (“Sales Taxes”).  The Service Recipient shall be responsible for,
and shall indemnify and hold the Service Provider harmless from and against, any
such Sales Taxes.
 
Section 4.5. Record Keeping.
 
(a) The Service Provider shall keep, and, as applicable, cause its Affiliates to
keep, complete and accurate books and records relating to the costs charged to
the Service Recipient hereunder, including the basis for calculating such costs
and daily tracking of Transition Service Hours, for a period of ten (10) months
following the expiration of the term of this Agreement (the “Record Retention
Period”).
 
(b) The Service Provider shall, and shall cause its Affiliates to, keep books
and records relating to the performance of Services hereunder consistent with
their document and information retention policies in effect as of the Effective
Date (the “Service Records”).  During the Document Retention Period, the Service
Recipient shall have the right to inspect the Service Records (upon reasonable
prior written notice during normal business hours) for the purpose of confirming
that the Services are being performed in accordance with the Services
Standards.  The Service Recipient may only exercise the foregoing inspection
right once per calendar quarter, except to address any matter that the Service
Recipient reasonably believes represents material non-compliance by the Service
Provider or its Affiliates with any Service Standards or any material error in
the provision of any Services.
 
ARTICLE V
ACCESS AND SECURITY
 
Section 5.1. Access; Work Policy.
 
(a) At all times during the term of this Agreement, the Service Recipient shall
provide the Service Provider, its Affiliates and their respective personnel
reasonable ingress to and egress from their facilities and premises, and
reasonable access to their equipment and personnel, to the extent that such
access is required for the purpose of providing the Services hereunder.
 
(b) The Service Provider’s personnel shall comply with the Service Recipient’s
safety and security regulations applicable to each specific site or facility
while working at such site or facility so long as the Service Recipient has
provided written copies of such safety and security regulations to the Service
Provider.
 
Section 5.2. Security Level; Additional Security Measures.  The Service Provider
may take physical or information security measures that (a) affect the manner in
which the Services are provided to maintain its current level (or, if greater,
an industry-standard level) of physical and electronic security during the term
of this Agreement (including data security and data privacy), and (b) address
any new security-related issues, including compliance with
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
 
applicable Law related to security and issues related to new technologies or
threats, so long as, in each case, the substance or overall functionality of any
affected Services remains reasonably comparable to such substance and overall
functionality as in effect prior to the Effective Date.  The Service Provider
shall provide the Service Recipient reasonable prior written notice of any such
physical or information security measures that are material to the Service
Provider’s delivery of the Services.  The Service Recipient shall provide all
assistance reasonably requested by the Service Provider in connection with such
security measures.
 
Section 5.3. Systems Security.
 
(a) If the Service Provider, the Service Recipient, or any of their respective
personnel will be given access to any of the Service Provider’s or the Service
Recipient’s, as applicable, computer systems or software (“Systems”) in
connection with the performance of the Services, the accessing Party or its
personnel, as the case may be, shall comply with all of such other Party’s
system security policies, procedures and requirements to the extent provided to
the accessing Party or its personnel (as amended from time to time, the
“Security Regulations”), and will not tamper with, compromise or circumvent any
security or audit measures employed by such other Party.
 
(b) Each Party shall ensure that only those of its personnel who are
specifically authorized to have access to the Systems of the other Party gain
such access, and to prevent unauthorized access, use, destruction, alteration or
loss of information contained therein, including notifying its personnel
regarding the restrictions set forth in this Agreement.
 
(c) The Service Provider, the Service Recipient, and their respective personnel
shall access and use only those Systems, and only such data and information
within such Systems, to such Party and its personnel have been granted
access.  Each Party shall have the right to deny the personnel of the other
Party access to such Party’s Systems, after prior written notice, in the event
the Party reasonably believes that such personnel pose a security concern.  If,
at any time, either Party determines that the other Party or its personnel has
sought to circumvent, or has circumvented, its Security Regulations, that any
unauthorized personnel of the other Party has accessed its Systems, or that the
other Party or any of its personnel has engaged in activities that may lead to
the unauthorized access, use, destruction, alteration or loss of data,
information or software, such Party shall immediately terminate any such
personnel’s access to the Systems and immediately notify the other Party in
writing.
 
(d) All user identification numbers and passwords of a Party disclosed to the
other Party, and any information obtained from the use of such disclosing
Party’s Systems, shall be deemed Service Provider Confidential Information or
Service Recipient Confidential Information, as applicable, of the disclosing
Party.
 
(e) Each Party will cooperate with the other Party in investigating any apparent
unauthorized access to such Party’s Systems or any apparent unauthorized release
by a Party or such Party’s personnel of Service Provider Confidential
Information or Service Recipient Confidential Information, as applicable.  Each
Party will immediately revoke any access to the other Party’s Systems once its
personnel no longer have a need to access the other Party’s Systems.
 

 
8

--------------------------------------------------------------------------------

 

(f) The Service Provider and its Affiliates may take any steps reasonably
necessary to protect the security and integrity of their information technology
and other systems against breaches of the Security Regulations by the Service
Recipient or other security threats arising out of the interconnection between
such systems and those of the Service Recipient, including termination of any
such interconnection, provided that (i) the Service Provider and its Affiliates
shall use reasonable efforts not to adversely affect the Services, and to
minimize any such adverse effect that could occur, and (ii) if such steps result
in any interruption of Services received by the Service Recipient, the Service
Provider shall resume the provision of the Services as soon as reasonably
practicable after such breach or other threat has been resolved and the Service
Provider has received assurances from the Service Recipient in a form reasonably
acceptable to the Service Provider that the Service Recipient is and will
continue to be in compliance with all applicable Security Regulations.  Any
adverse impact or interruption to the Services that occurs as a result of the
Service Provider or its Affiliates exercising their rights under this Section
5.3 shall not be deemed a breach of this Agreement by the Service Provider or a
failure by the Service Provider or its Affiliates to provide the Services.
 
ARTICLE VI
CONFIDENTIALITY
 
Section 6.1. Confidential Information.  As used in this Agreement, Service
Provider Confidential Information and Service Recipient Confidential Information
are defined as follows:
 
(a) “Service Provider Confidential Information” means information disclosed by
the Service Provider to the Service Recipient pursuant to this Agreement
(including information disclosed in the course of the negotiation of this
Agreement and the terms of this Agreement) and all Service Provider Data, in
each case that is not generally known to the public, except for:
 
(i) information that is or becomes publicly available (other than through
disclosure by the Service Recipient in violation of this Agreement), from and
after the date of such public availability;
 
(ii) information disclosed to the Service Recipient by a third party not known
to be bound by any confidentiality agreement with the Service Provider;
provided, that (A) under the circumstances of disclosure, the Service Recipient
does not owe a duty of non-disclosure to such third party, (B) to the knowledge
of the Service Recipient, the third party’s disclosure does not violate a duty
of non-disclosure owed to another Person, including the Service Provider, and
(C) the disclosure by the third party is not otherwise unlawful;
 
(iii) information developed by the Service Recipient independent of any
information of the Service Provider;
 
(iv) information that is rightfully in the possession of the Service Recipient
and not subject to any duty of confidentiality as of the Effective Date; or
 

 
9

--------------------------------------------------------------------------------

 

(v) Service Recipient Data (as defined below).
 
(b) “Service Recipient Confidential Information” means information disclosed by
the Service Recipient to the Service Provider, its Affiliates or third party
providers of the Services pursuant to this Agreement (including information
disclosed in the course of the negotiation of this Agreement and the terms of
this Agreement), Service Recipient Data and information constituting assets of
the business and operations of the Service Recipient or that directly relate to
the business and operations of the Service Recipient (collectively, “Service
Recipient Business Information”), in each case, that is not generally known to
the public, except for:
 
(i) information that is or becomes publicly available (other than through
disclosure by the Service Provider), from and after the date of such public
availability;
 
(ii) information disclosed to the Service Provider by a third party not known to
be bound by any confidentiality agreement with the Service Recipient; provided,
that (A) under the circumstances of disclosure, the Service Provider does not
owe a duty of non-disclosure to such third party, (B) to the knowledge of the
Service Provider, the third party’s disclosure does not violate a duty of
non-disclosure owed to another Person, including the Service Recipient, and (C)
the disclosure by the third party is not otherwise unlawful;
 
(iii) information developed by the Service Provider  independent of any
information of the Service Recipient;
 
(iv) information that is rightfully in the possession of the Service Provider
and not subject to any duty of confidentiality as of the Effective Date; or
 
(v) Service Provider Data.
 
(c) The Service Provider and the Service Recipient shall not, and shall cause
their respective Affiliates and each of their Affiliates’ directors, partners,
personnel, agents, accountants, counsel and other professional advisers
(“Representatives”) not to disclose to any other person or use, except for the
purposes of this Agreement (and only in accordance with applicable Law) any
information that is Service Recipient Confidential Information or Service
Provider Confidential Information, respectively, provided, however, that each
Party may disclose Service Recipient Confidential Information or Service
Provider Confidential Information, as the case may be, (i) to its
Representatives on a need-to-know basis in connection with the performance of
such Party’s obligations under this Agreement, (ii) in any report, statement,
testimony or other submission to any Governmental Entity having jurisdiction
over the disclosing Party to the extent necessary to comply with applicable Law,
or (iii) in order to comply with any applicable Law applicable to the disclosing
Party, or in response to any summons, subpoena or other legal process or formal
or informal investigative demand issued to the disclosing Party in the course of
any litigation, investigation or administrative proceeding.
 

 
10

--------------------------------------------------------------------------------

 

(d) In the event that the Service Provider, the Service Recipient, or any of
their respective Representatives, becomes legally compelled in any report,
statement, testimony or other submission to any Governmental Entity or by
deposition, interrogatory, request for documents, subpoena, civil investigative
demand or similar judicial or administrative process to disclose any Service
Recipient Confidential Information or Service Provider Confidential Information,
respectively, such disclosing Party shall provide the other Party with prompt
prior written notice of such requirement, and, to the extent reasonably
practicable, cooperate with the other Party (at such other Party’s expense) to
obtain a protective order or similar remedy to cause Service Recipient
Confidential Information or Service Provider Confidential Information, as the
case may be, not to be disclosed, including interposing all available objections
thereto, such as objections based on settlement privilege.  In the event that
such protective order or other similar remedy is not obtained, the disclosing
Party shall furnish only that portion of Service Recipient Confidential
Information or Service Provider Confidential Information, as the case may be,
that is or has been legally compelled, and shall exercise commercially
reasonable efforts to obtain assurance that confidential treatment will be
accorded such disclosed Service Recipient Confidential Information or Service
Provider Confidential Information, as the case may be.
 
(e) Each Party shall, and shall cause its Representatives to, protect Service
Recipient Confidential Information or Service Provider Confidential Information,
as the case may be, by using the same degree of care, but no less than a
reasonable degree of care, to prevent the unauthorized disclosure of such as the
Party uses to protect its own confidential information of a like nature.
 
(f) Each Party shall cause its Representatives to agree to be bound by the same
restrictions on use and disclosure of Service Recipient Confidential Information
or Service Provider Confidential Information, as the case may be, as bind the
Party in advance of the disclosure of any such Service Recipient Confidential
Information or Service Provider Confidential Information to them.
 
(g) The Service Provider and its Affiliates may take any steps reasonably
necessary to protect the confidentiality of Service Provider Confidential
Information against breaches of this Section 6.1 by the Service Recipient,
provided, that (i) the Service Provider and its Affiliates shall use reasonable
efforts not to adversely affect the Services, and to minimize any such adverse
effect that could occur, and (ii) if such steps result in any interruption of
Services received by the Service Recipient, the Service Provider shall resume
the provision of the Services as soon as reasonably practicable after such
breach has been resolved and the Service Provider has received assurances from
the Service Recipient in a form reasonably acceptable to the Service Provider
that the Service Recipient is and will continue to be in compliance with this
Section 6.1.  Any adverse impact or interruption to the Services that occurs as
a result of the Service Provider or its Affiliates exercising their rights under
this Section 6.1(g) shall not be deemed a breach of this Agreement by the
Service Provider or a failure by the Service Provider or its Affiliates to
provide the Services.
 

 
11

--------------------------------------------------------------------------------

 



 
ARTICLE VII
INTELLECTUAL PROPERTY AND DATA
 
Section 7.1. Ownership of Data and Intellectual Property.  Each Party
acknowledges and agrees that the Service Provider and the Service Recipient
shall each retain exclusive rights to and ownership of their own data and
intellectual property, and no other license or other right, express or implied
(except as provided in the last sentence of this Section 7.1), is granted
hereunder by either Party to its intellectual property.  As between the Service
Provider and the Service Recipient, the Service Provider shall exclusively own
all right, title and interest throughout the world in and to all business
processes and other intellectual property rights created by it in connection
with the performance of the Services (excluding any Service Recipient Business
Information) (the “Service Provider Intellectual Property”), and the Service
Recipient hereby assigns any and all right, title or interest it may have in any
such intellectual property to the Service Provider.  The Service Recipient
shall, and shall cause the Service Recipient’s Representative to, execute any
documents and take any other actions reasonably requested by the Service
Provider to effectuate the purposes of the preceding sentence.  The Service
Provider hereby grants to the Service Recipient a royalty-free, fully paid-up,
non-exclusive license to use the Service Provider Intellectual Property during
the term of this Agreement, solely to the extent necessary for the Service
Recipient to receive the benefit of the Services.
 
Section 7.2. Ownership of Data.  The Service Recipient shall own all right,
title and interest in and to all data and information processed or generated for
Service Recipient by the Service Provider or its Affiliates, as applicable, in
performing the Services and all data and information provided to the Service
Provider by the Service Recipient in connection with the Services (collectively,
“Service Recipient Data”).  The Service Provider shall be the sole and exclusive
owner of all data relating to (i) the operation of the systems and
infrastructure of the Service Provider or its Affiliates, or (ii) the Service
Provider Intellectual Property (the “Service Provider Data”).
 
ARTICLE VIII
DISCLAIMER OF WARRANTIES; LIMITATION OF LIABILITY
 
Section 8.1. Disclaimer of Warranties.  EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN THIS AGREEMENT, THE SERVICE PROVIDER EXPRESSLY DISCLAIMS
ANY AND ALL REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER EXPRESS, IMPLIED
OR STATUTORY, WITH RESPECT TO THE SERVICES TO BE PROVIDED UNDER THIS AGREEMENT,
INCLUDING WARRANTIES WITH RESPECT TO MERCHANTABILITY, OR SUITABILITY OR FITNESS
FOR A PARTICULAR PURPOSE, TITLE AND NON-INFRINGEMENT OF ANY SOFTWARE OR HARDWARE
PROVIDED HEREUNDER, AND ANY WARRANTIES ARISING FROM COURSE OF DEALING, COURSE OF
PERFORMANCE OR TRADE USAGE.
 
Section 8.2. Limitation of Liability.  In no event shall any Party hereto be
liable under or in connection with this Agreement for consequential, indirect,
or punitive damages.  Except for losses resulting from the gross negligence, bad
faith or willful misconduct of the other
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
 
Party, the liability of either party hereunder shall not exceed the aggregate
amounts actually due and payable hereunder from the Effective Date through the
date the claim accrued.
 
Section 8.3. Indemnification.  Each Party hereto shall indemnify, defend and
hold harmless the other Party hereto and its Affiliates from and against any
claims, demands, suits, proceedings, judgments, losses, liabilities, damages,
interest, fines, penalties, assessments, awards and costs and expenses relating
to or arising out of any breach of this Agreement by such Party or the
inaccuracy of any representations and warranties made by such Party hereunder.
 
ARTICLE IX
TERM AND TERMINATION
 
Section 9.1. Term of Agreement.  Except as otherwise provided in Schedules A or
B, this Agreement shall become effective, and each Service shall commence, on
the Effective Date, and this Agreement shall remain in force, and each Service
shall continue, until the date that is six (6) months after the Effective Date,
unless earlier terminated as provided in this Article IX or extended by the
parties in writing.
 
Section 9.2. Termination.
 
(a) Partial Termination.  The Service Recipient, as the case may be, may, on ten
(10) days’ prior written notice to the Service Provider, as the case may be,
terminate one or more Services provided by the Service Provider.  Any such
terminated Service shall be deleted from Schedule A, Schedule B or Schedule E,
as applicable.  Any termination notice delivered by the Service Recipient to the
Service Provider shall identify the specific Service or Services to be
terminated, and the effective date of such termination.  For any terminated
Services which required the software or other services of a third party (i) if
the Service Provider paid for such software or services in advance, the Service
Provider may invoice the Service Recipient for any portion of such advance
payments allocable on a reasonable basis to the Service Recipient, and (ii) if,
as a result of such termination, the Service Provider terminates all or part of
its agreement with the third party, the Service Provider may invoice the Service
Recipient for any applicable termination fees allocable on a reasonable basis to
the Service Recipient.  The Service Provider shall not enter into any new
agreements with third parties for software or services that include any
termination fees that would be charged to the Service Recipient without the
Service Recipient’s prior written consent, which consent shall not be
unreasonably withheld.
 
(b) Automatic Termination.  This Agreement shall automatically terminate upon
termination of all of the Services.
 
(c) Termination for Material Breach.  The Service Recipient may terminate this
Agreement in the event that the Service Provider materially breaches any
provisions of this Agreement and fails to cure such breach within twenty (20)
days of written notice thereof from the Service Recipient.
 
Section 9.3. Effect of Termination.  In the event that this Agreement or a
Service is terminated:
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
 
(a) The Service Recipient agrees and acknowledges that the obligation of the
Service Provider to provide the terminated Services, or to cause the terminated
Services to be provided, hereunder shall immediately cease.  Upon cessation of
the Service Provider’s obligation to provide any Service, the Service Recipient
shall stop using, directly or indirectly, such Service.
 
(b) Upon request, each Party shall return to the other Party all tangible
personal property and books, records or files owned by such other Party and used
in connection with the provision of Services that are in its possession as of
the termination date.
 
(c) The following matters shall survive the termination of this Agreement:  (i)
the rights and obligations of each Party under Section 4.4, Articles VI, VII,
VIII, this Section 9.3 and Article X, and (ii) the obligations under Article IV
of the Service Recipient to pay the applicable fees for the Services furnished
prior to the effective date of termination.
 
(d) Upon the termination of a Service, except to the extent required for the
Service Provider to provide another Service under this Agreement, the Service
Provider shall, or shall cause its Affiliates to, deliver and transfer to the
Service Recipient all Service Recipient Data and Service Recipient Business
Information in its possession (including all financial, claims and statistical
data and other information in their possession necessary for the Service
Recipient to prepare and make all required regulatory, statistical and financial
filings and to provide the applicable Service for itself) (collectively, the
“Terminated Service Information”).  Upon termination of a Service, in addition
to the transfer and delivery requirements of the preceding sentence, the Service
Recipient may require the Service Provider and its Affiliates to promptly
destroy copies of any of the Terminated Service Information in their possession
and to certify in writing to the Service Recipient that all such Terminated
Service Information has been destroyed; provided, however, that the Service
Provider and its Affiliates may retain copies of the Terminated Service
Information to the extent required by applicable Law.
 
ARTICLE X
MISCELLANEOUS
 
Section 10.1. Amendment, Modification and Waiver.
 
(a) Neither this Agreement nor any provision hereunder may be amended, modified
or waived except by an instrument or instruments in writing signed and delivered
on behalf of each of the Parties hereto.
 
(b) No failure or delay by any Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided under
applicable Law.
 
Section 10.2. Entire Agreement.  This Agreement (together with the exhibits
hereto and the other agreements, documents and instruments delivered in
connection herewith) constitutes the entire agreement between the Parties with
respect to the subject matter hereof and
 
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
 
supersedes all other prior agreements and understandings, both written and
verbal, between the Parties with respect to the subject matter hereof.
 
Section 10.3. Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Washington, regardless of the laws
that might otherwise govern under applicable principles of conflicts of laws
thereof.
 
Section 10.4. Severability.  Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction.  If any provision of
this Agreement is so broad as to be unenforceable, the provision shall be
interpreted to be only so broad as would be enforceable.
 
Section 10.5. Counterparts.  This Agreement may be executed in counterparts
(including by facsimile), each of which shall be deemed to be an original, but
all of which shall constitute one and the same agreement.
 
Section 10.6. Third Party Beneficiaries.  Nothing in this Agreement, express or
implied, is intended to or shall confer upon any person other than the Parties
hereto any rights, benefits or remedies of any nature whatsoever under or by
reason of this Agreement.
 
Section 10.7. Binding Effect; Assignment.  This Agreement shall be binding upon
and inure to the benefit of the Parties hereto and their respective successors
and assigns and legal representatives.  Except as set forth herein, neither this
Agreement, nor any rights, interests or obligations hereunder, may be directly
or indirectly assigned, delegated, sublicensed or transferred by any Party to
this Agreement, in whole or in part, to any other person by operation of law or
otherwise, whether voluntarily or involuntarily, without the prior written
consent of the other Parties hereto, and any attempt at same shall be null and
void ab initio.
 
Section 10.8. Expenses.  Unless otherwise specifically provided herein, all
costs and expenses incurred in connection with this Agreement shall be paid by
the Party incurring such cost or expense.
 
Section 10.9. Notices.  All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by telecopy
(which is confirmed), or by registered or certified mail (postage prepaid,
return receipt requested) to the respective parties to this Agreement as
follows:
 

 
15

--------------------------------------------------------------------------------

 



 
If to WMI Holdings Corp.:
 
1201 Third Avenue, Suite 3000
Seattle, WA 98101
Attention:  Chad Smith and Peter Struck
Telephone No.:  206-432-8731
Facsimile No.:  206-432-8879
 
with a copy (which shall not constitute effective notice) to:
 
Schwabe, Williamson and Wyatt
US Bank Centre
1420 5th, Suite 3400
Seattle, WA 98101
Attn: A. Jeffery Bird
Facsimile No. 206-292-0460
 
If to WMI Liquidating Trust:
 
1201 Third Avenue, Suite 3000
Seattle, WA 98101
Attention:  William C. Kosturos
Facsimile No.:  206-787-1939
 
with a copy (which shall not constitute effective notice) to:
 
Alvarez & Marsal
100 Pine Street, Suite 900
San Francisco, CA 94111
Attention:  William C. Kosturos
Facsimile No.:  415-837-1684
 
or to such other address as the person to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.  In
no event shall the provision of notice pursuant to this Section 10.09 constitute
notice for service of any writ, process or summons in any suit, action or other
proceeding.
 
Section 10.10. Relationship of the Parties.  The relationship hereby established
between the Parties is and shall be solely that of independent
contractors.  Nothing in this Agreement is intended or shall be deemed to (a)
constitute a partnership, agency, franchise or joint venture relationship
between the Parties hereto, (b) give any Party hereto the power to direct or
control the day-to-day activities of the employees of any other Party, (c) cause
any employees or agents of any Party to be deemed to be employees or agents of
any other Party for any purpose, or (d) allow any Party to create or assume any
obligation on behalf of any other Party, except as expressly provided
herein.  In addition, no Party shall have any power to act for or represent the
other, except as expressly provided in this Agreement.
 

 
16

--------------------------------------------------------------------------------

 

Section 10.11. No Employment Relationship.  Except as otherwise specified in
this Agreement, at all times the employees of the Service Provider providing
Services hereunder shall be deemed to be employees of the Service Provider (or
an Affiliate, as the case may be), and the Service Provider (or an Affiliate, as
the case may be) shall have sole and exclusive authority over all such employees
and labor matters for such employees, including, without limitation,
determination of wages, benefits, vacation and holiday schedules, hours of work,
job assignments, and other terms and conditions of employment.
 


 
 
[Remainder of page intentionally left blank]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
17

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.





 
WMI HOLDINGS CORP.
 
By:
/s/  Charles Edward Smith
   
Name:
Charles Edward Smith
   
Title:
Interim Chief Executive Officer
         
WMI LIQUIDATING TRUST
 
By:
/s/  William C. Kosturos
   
Name:
William C. Kosturos
   
Title:
Trustee

 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 

 


 
 
Schedule A
 
Liquidating Trust Services


Chad Smith
Ø  
Prepare for initial in-person meeting of Reorg. WMI’s Board of Directors

Ø  
Prepare for initial meetings of Board Committees

Ø  
Initiate and manage conversion of WMMRC into protected cell

Ø  
Institute Sarbanes-Oxley control procedures

Ø  
Work with Reorg. WMI personnel to identify immediate strategic opportunities
(e.g., PMI commutation)

Ø  
Supervise, coordinate and assist with SEC compliance matters

Ø  
Other matters as determined in consultation with Reorg. WMI’s Chairman



Doreen Logan
HR Support
Ø  
Payroll processing, including review of time, post payroll journal entries,
ensure payroll funding

Ø  
Managing Branch, Richards & Co. payroll processing



Accounting
Ø  
General ledger set-up on existing accounting system

Ø  
Posting transactions to the general ledger

Ø  
General ledger management, research and reconciliations

Ø  
Create vendor file for accurate tax information reporting – 1099s, etc.



Banking and Accounts Payable Oversight
Ø  
Complete set up of bank accounts, ability to transfer/wire funds, check-writing

Ø  
Cash management / treasury management – ordering checks for bank account,
confirming online access to bank accounts

Ø  
Bank account management and reconciliation

Ø  
Check / accounts payable review, approval and management



Transfer Agent Support
Ø  
Contact for transfer agent (BNY Mellon) on common stock, notices to DTC



Curt Brouwer
Tax Returns
Ø  
State of Washington Business & Occupation (B&O) tax quarterly return due
4/30/2012; basic return that can be completed without substantial time



Yana Hirata
Corporate Governance and New Board Transition Support
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Ø  
Ensure any upcoming state filings are complete and paid, if necessary

Ø  
Follow up on any remaining issues with subsidiaries remaining under WMIHC

Ø  
Assist in creation of new board committees and assisting with initial meetings
of such committees

Ø  
Assist in creation, coordination, assembling of materials for first board
meeting



Litigation Support
Ø  
Process and coordinate review of service of process requests



Dennis Suzuki
Accounts Payable
Ø  
Daily cash/treasury management, including any forecast needs, track daily
activity

Ø  
Accounts payable, including tracking invoices, preparing/tracking wires and
checks

Ø  
Bank account reconciliation

Ø  
Bank relationship contact

Ø  
Online bank account administration

Ø  
Prepare financial reporting report statements

 
 
 
 
 
 
 
 
 
 

 

 
 

--------------------------------------------------------------------------------

 

 
Schedule B
 
Reorg. WMI Services
 


Transition Services related to Settlement Agreement
Ø  
Pension transfer to JPMorgan Chase



Transition Services related to the WMI Liquidating Trust
Ø  
Services related to fulfilling the requirements of the Global Settlement
Agreement



General Services
Ø  
Use of Reorg. WMI benefits (Employee Plans) contract for WMI Liquidating Trust
employees

Ø  
Access to Bloomberg terminal and data

Ø  
Access to Reorg. WMI employees with specific knowledge base (e.g., legal, tax,
accounting)



WMMRC
Ø  
Provide background and transition service for historical WMMRC reporting



 

 
 

--------------------------------------------------------------------------------

 

 
Schedule C
 
Excluded Liquidating Trust Services
 
 
For purposes of this Agreement, unless and until Reorg. WMI requests these
services in accordance with Section 2.2(b), the “Excluded Liquidating Trust
Services” includes, but is not limited to, the following:
 


Financial Reporting
Ø  
Establish templates for required reporting under Financing Agreement, Runoff
Notes, Board of Directors and management

Ø  
Prepare financial reporting report statements

Ø  
Tracking, calculating and reporting payments on Runoff Notes

Ø  
Coordination with Runoff Notes indenture trustees

Ø  
Consolidation and review of Marsh monthly financial statements



Accounting
Ø  
Creating and implementing Sarbanes-Oxley compliant internal control processes
for a public company



SEC Reporting
Ø  
Preparation of SLB2 Opening Balance Sheet

Ø  
Preparation of future periodic reports

Ø  
Preparation of historical financial information to be included in filings

Ø  
Coordination, oversight and representation required for audited and reviewed
financial information



Financial Planning and Analysis
Ø  
Forecasting and budget planning for Reorg. WMI, including Financing Agreement
and Runoff Notes



WMMRC Operations
Ø  
Preparation of WMMRC 2011 financial statements

Ø  
Support for WMMRC 2011 regulatory audit (due by June 30, 2012)

Ø  
Preparation and audit of historical WMMRC audited financial statements

Ø  
Financial and valuation analysis on potential WMMRC transactions and
commutations



Office Space
Ø  
Use of additional office and interior cube space. During the term of this
Agreement, Reorg. WMI may, at its sole option, request and utilize 1 additional
office and 4 interior cubes for its employees and consultants but shall not be
charged for such space until used, so long as the relevant space is available.



Equipment & Supplies
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Ø  
Access to mail services – Pitney Bowes machine/FedEx account (assumes WMI
Holdings Corp. will set up new FedEx account)



Technology Support
Ø  
IT infrastructure transition, when approved, separate WMI Holdings Corp. from
Liquidating Trust, including email, network, server storage, which will require
planning and coordination with Z7 technology provider



Records Management
Ø  
Off-site records management

Ø  
Files destruction/retention schedule management

Ø  
Subpoena records and management



Tax Accounting
Ø  
Compile tax accounting information for deferred tax assets, including amount of
WMB NOL

Ø  
If required, prepare WMI Holdings Corp. background and insight on tax issues,
especially pertaining to their need to do a FIN48 analysis.  Alvarez & Marsal
has done a substantial amount of this work

Ø  
Prepare memos relating to the fact that the WMB NOL is not an uncertain position
for purposes of documenting the FIN48 work.  Currently this is being drafted by
Alvarez & Marsal

Ø  
Potentially need documentation as to how liabilities for any past state issues
are liabilities of WMI Liquidating Trust and not WMI Holdings Corp.



Records Management
Ø  
Reasonable use of the Information Access Agreement with JPMorgan Chase








 
 

--------------------------------------------------------------------------------

 

 
Schedule D
 
Monthly Employee Rates – WMI Liquidating Trust
 
 
 
Employee
Maximum
Hours
Allocation
 
Applicable
Hourly
Rate
           
Chad Smith
40 hours
  $ 387.64              
Doreen Logan
40 hours
  $ 224.42              
Curt Brouwer
10 hours
  $ 207.69              
Dennis Suzuki
20 hours
  $ 55.26              
Yana Hirata
40 hours
  $ 59.72                          
     Employee Overhead Charge per Hour
    $ 17.04  






 
 

--------------------------------------------------------------------------------

 

 
Schedule E
 
Monthly Overhead Expense
 
 
Overhead
 
Vendor
 
Allocation
   
Monthly Expense
                 
Office – Peter Struck
1201 Third Avenue
    100.0 %   $ 240.00  
Office – Vicky Wu
1201 Third Avenue
    100.0 %   $ 240.00  
Office Common Area
1201 Third Avenue
    12.5 %   $ 560.00  
Total
      7.1 %   $ 1,040.00                      
Property maintenance
1201 Third Avenue
    7.1 %   $ 74.13                      
Payroll
Branch Richards
    22.2 %   $ 306.69                      
Cell phones
AT&T Mobility
    22.2 %   $ 298.09                      
Phones
Integra Telecom
    12.5 %   $ 165.96                      
Internet connection
Comcast
    12.5 %   $ 24.99                      
Network system and support
Z7Networks
    12.5 %   $ 2,500.00                      
Technology Support
Thomas Cronk
    12.5 %   $ 1,436.69  
(see details below)
Thomas Cronk overhead
    12.5 %   $ 369.11                      
Data preservation
DataSite
    12.5 %   $ 286.60                      
Copier / printer lease
AGI Leasing
    25.0 %   $ 355.77                      
Copier / printer service
Pacific Office Automation
    25.0 %   $ 135.62                      
Supplies
Office Depot, Puget Sound
    12.5 %   $ 43.47                      
Administrative Support
Helen Grayson
    12.5 %   $ 1,061.96  
(see details below)
Helen Grayson overhead
    12.5 %   $ 369.11                      
Total Overhead to Reorg. WMI
            $ 8,468.19  



_______________________________
Note: Allocation of expenses calculated as: 11.0% (800 sq. ft. allocated to
Reorg. WMI / 7,281 total sq. ft.), 12.5% (2 Reorg. WMI employees / 16 people
occupying entire office space), 22.2% (2 Reorg. WMI employees / 9 WMI
Liquidating Trust employees), 25.0% (1 Reorg. WMI copier/printer / 4 total
copier/printers in office space)


Office Space
Ø  
Two (2) offices occupied by Weijia (“Vicky”) Wu and Peter Struck on the
Effective Date, which offices shall remain furnished and equipped in the general
manner that they exist on the Effective Date of this Agreement

Ø  
Allocation of common area, which includes access hallways, copier/printer area
and break room

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
Equipment & Supplies
Ø  
Equipment Certificates of Insurance (AGI – printers requirement)

Ø  
Reasonable use of office equipment – copier, phones, fax, computers, printers,
network equipment, blackberries, conference calling cards

Ø  
Use of supplies – pens, paper, tablets, folders, and break room supplies

Ø  
IT infrastructure (directly or indirectly through Z7’s (or an alternative
vendor’s) contract) – e-mail, access to internet, dedicated storage, server,
maintenance, software applications (e.g., QuickBooks and Lexis/Nexis)



Records Management
Ø  
Off-site data storage of saved external hard drives (DataSite)

Ø  
Confidential shred bins

Ø  
Preservation/access to books and records of Reorg. WMI



Technology Support [Thomas Cronk]
Ø  
Support Peter and Vicky as necessary with printing, email, Blackberry, phone and
technology issues that come up



Administrative Support [Helen Grayson]
Ø  
Compile documents and coordinate document signature requests

Ø  
Coordinate office facility requests (repair services, building announcements)

Ø  
Order supplies, as needed

Ø  
Process expense reports, when submitted

Ø  
Book travel itineraries, if needed

Ø  
File paperwork, as directed

Ø  
Handle incoming mail and FedEx

Ø  
Assist with setting up and sending out meeting invites

 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 

 
Schedule F
 
Monthly Employee Rates – WMI Holdings Corp.
 
 
 
Employee
Maximum
Hours
Allocation
 
Applicable
Hourly
Rate
           
Peter Struck
10 hours
  $ 120.94              
Vicky Wu
20 hours
  $ 98.24                          
     Employee Overhead Charge per Hour
    $ 17.04  








 
 

--------------------------------------------------------------------------------

 

 
Schedule G
 
Liquidating Trust Services Invoice Example
 
 